DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
Examiner has an unreasonably broad interpretation of the limitation “persistent storage media”.
The rejection is piecemeal and does not consider the claims as a whole.
The weight of the limitations “based on a user configurable parameter” is not given proper weight.
In response to argument ‘a’, examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not define what is a “persistent storage media”, and a storage server such as in that of the prior art appears to read on that limitation.  If applicant believes additional details from the specification would differentiate the claimed storage media from the storage server of the prior art, it is recommended that such details be incorporated into the claims.
Regarding argument ‘b’, applicant asserts that the rejection does not specify a “controller” in the prior art, but instead cites the converters as controlling the protocol selection.  Examiner notes that applicant appears to be not reading the prior art as a whole, which is a circuit that controls and selects from multiple protocols (see figure 4, which is the detailed version of the converter device shown in 
Regarding argument ‘c’, examiner notes that again, claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  The claim does not indicate what is the parameter that is configurable by a user, nor does the claim indicate when the parameter is configured.  In fact, the word “configurable” means that the parameter merely needs to be able to be configured by a user, and does not require the invention to actually configure the parameter by a user.  As such, the teaching of the prior art that “features of the system can be interacted with by providing a user interface to a software programmer or other user” (emphasis added) is sufficient in meeting limitation that the parameter can be configured.
Having responded to all of the applicant’s arguments, examiner notes that prior art of record still provides a valid ground of rejection, as attached below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coglitore (pub # US 20190121768 A1).
Regarding claim 1, Coglitore discloses an electronic apparatus, comprising: one or more substrates; and logic coupled to the one or more substrates (storage substrate, paragraph 71), the logic to: control access to a persistent storage media (storage server 501, 502, figure 5, paragraph 62) based on one of a first access protocol and a second access protocol that is different from the first access protocol (PCIe and Ethernet used as examples, figure 5), and select between the first access protocol and the second access protocol (chooses which of the PCIe and Ethernet protocols to use, paragraph 61) at runtime based on a user configurable parameter (features of the system can be interacted with by providing a user interface to a software programmer or other user, paragraphs 75, 76).
Coglitore does not teach explicitly “logic” coupled to the substrates.  However, examiner notes that Coglitore outlines the steps and functions used in the system and one of ordinary skill in the art before the effective filing date of the invention can readily implement these steps in computer hardware logic for the benefit of faster processing times compared to software implementation.
Regarding claim 2, the above combination discloses the apparatus of claim 1, wherein the second access protocol comprises one of a different version and a different set of commands as 
Regarding claim 3, the above combination discloses the apparatus of claim 1, wherein the logic is further to: provide a first processor to generate a set of common commands based on the first access protocol to control access to the persistent storage media; provide a second processor in parallel with the first processor to generate a set of common commands based on the second access protocol to control access to the persistent storage media; and access the persistent storage media based on the set of common commands (four lanes to simultaneously transfer data in parallel, two in PCIe and two in Ethernet, paragraph 62, one of ordinary skill in the art before the effective filing date of the invention would readily implement the control circuitry for PCIe and Ethernet using two specialized processors).
Regarding claim 4, the above combination discloses the apparatus of claim 3, wherein the logic is further to: reconfigure the second processor based on one or more of a physical function, data transformation, a virtual function, a namespace, and a logical and/or a physical block address range associated with a client (processor as protocol management component and further includes a fiber management component, paragraph 38).
Regarding claim 7, the above combination discloses the apparatus of claim 1, wherein the persistent storage media comprises one or more of NAND-based media and 3D crosspoint media (Coglitore discloses that the storage system utilizes solid-state drives, and examiner notes that NAND-based solid state drives are well-known before the effective filing date of the invention, and would have been an obvious design choice for one of ordinary skill in the art).
Regarding claims 8-11, 14-18, examiner notes that these claims are substantially similar to claims 1-4, and 7, the same grounds of rejection are applied.

Allowable Subject Matter

Claims 5, 6, 12, 13, and 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record discloses multiple protocol system in which at least two protocols can be selected for communication with a storage system.  However, prior art of record does not teach or suggest, inter alia, maintaining configuration state tables and configuration command linkers with first and second processors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C SUN/Primary Examiner, Art Unit 2181